Citation Nr: 0408473	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  91-43 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs (at the 
levels of the 4th and 5th lumbar vertebrae and the 5th lumbar 
vertebra and 1st sacral segment) and degenerative joint 
disease (at the level of the 5th lumbar vertebra and 1st 
sacral segment apophyseal joints).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from August 1978 to 
October 1984.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 RO rating decision.  The Board 
remanded the veteran's claims in December 1996, and the case 
has returned for additional adjudication.  

In a January 2004 letter, the Board asked the veteran to 
clarify whether he wanted The American Legion to represent 
him.  The American Legion had previously been filing 
documents on his behalf, but there was no VA Form 22a 
(Appointment of Individual as Claimant's Representative) on 
record formalizing The American Legion as the veteran's 
representative.  In its January 2004 letter, the Board 
advised the veteran that if he did not respond within 30 days 
(by submitted a completed VA Form 22a), appellate review of 
his claims would resume without representation.  The veteran 
has not responded, and therefore the Board will proceed 
without the veteran being represented.  

The claim concerning whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
psychiatric disability is discussed in the decision section, 
and the claim for a rating in excess of 10 percent for 
dorsolumbar paravertebral myositis with bulging discs (at the 
levels of the 4th and 5th lumbar vertebrae and the 5th lumbar 
vertebra and 1st sacral segment) and degenerative joint 
disease (at the level of the 5th lumbar vertebra and 1st 
sacral segment apophyseal joints) is discussed in the remand 
section.  


FINDINGS OF FACT

1.  In June 1986, the RO considered all of the evidence then 
of record and denied the veteran's claim of entitlement to 
service connection for a psychiatric disability.  The veteran 
did not file a notice of disagreement within one year of 
having been sent notice of that decision.

2.  Additional evidence received since June 1986 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matters of service connection for a 
psychiatric disability, and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
that claim.


CONCLUSION OF LAW

The June 1986 decision which denied service connection for a 
psychiatric disability is final; new and material evidence 
has not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.160, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist 

The veteran's claim to reopen (contained in an April 1991 
written statement) did not require a specific form, and he 
has not raised an issue as to the provision of a form or 
instructions for applying for benefits.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently held, in part, that a notice as required by 
38 U.S.C. § 5103(a), must be provided to a veteran before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In the present case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the Veterans Claims Assistance of 2000 (VCAA) was 
enacted.  VA believes that Pelegrini is incorrect as it 
applies to cases where the initial AOJ decision was made 
prior to the enactment of the VCAA and is pursuing further 
judicial review on this matter.  However, assuming solely for 
the sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.  

In the present case, a substantially complete claim to reopen 
was received in April 1991.  Thereafter, in a February 1994 
rating decision, that issue was denied.  Only after that 
rating decision was promulgated did the AOJ, in November 
2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Yet during the 
course of his appeal, the veteran was also sent a development 
letter in June 1991, notice of a rating decision in February 
1994, a statement of the case in April 1994, a supplemental 
statement of the case in October 1994, a Board remand in 
December 1996, and a supplemental statement of the case in 
November 2002.  All these documents - collectively - listed 
the evidence considered, the legal criteria for determining 
whether the claim could be reopened, and the analysis of the 
facts as applied to those criteria, thereby abundantly 
informing the veteran of the information and evidence 
necessary to substantiate his claim.  

However, because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  While the CAVC did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Id.  On the other hand, the 
CAVC acknowledged that the Secretary could show that the lack 
of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (U.S. App., 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the VCAA shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board (in 
January 2003), and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to obtain 
relevant records (including private and service medical 
records and those possessed by VA and other Federal agencies) 
that the veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  5103A(b) 
and (c); 38 C.F.R. § 3.159(c)(1-3).  During the course of 
this appeal, the RO has obtained and reviewed the evidence 
submitted since the last final decision, and there is no 
indication that there are any outstanding records pertinent 
to the veteran's claim to reopen. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent a VA examination in August 2002 and, as noted 
above, the report of this examination has also been obtained 
and carefully reviewed by the Board. 

The applicable requirements of the VCAA have been 
substantially met by the RO (which referenced the VCAA in its 
November 2002 supplemental statement of the case), and there 
are no areas in which further development may be fruitful.  
There would be no possible benefit to remanding this case yet 
again, or to otherwise conduct any other development.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

II.  Claim to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

By a June 1986 rating decision, the RO denied service 
connection for chronic generalized anxiety disorder on the 
basis that this was not a "mental condition subject to 
presumption."  The veteran was notified about the June 1986 
rating decision in a letter dated on November 3, 1986, but he 
did not initiate an appeal by filing a notice of disagreement 
within a year.  Accordingly, the June 1986 rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302.

(By a June 1990 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim for a psychiatric disability, on the basis that the 
evidence submitted (reflecting outpatient VA treatment for 
anxiety in 1987 and 1988) was merely cumulative or 
repetitious in character.  However, the veteran was not 
formally notified of this rating decision by letter, and so 
it cannot be considered the most recent "final" rating 
decision).  

In any case, evidence of record at the time of the June 1986 
rating decision consisted (in pertinent part) of the 
following: 

(1)  Service medical records, which 
reflect that no psychiatric symptoms or 
conditions were noted on entrance in 
March 1978.  The veteran was seen by a 
social worker in June 1982 after 
complaining of worsening irritability and 
"bad feelings" apparently from stress 
he experienced working under former 
supervisors in a previous unit.  The 
veteran continued to seek counseling in 
June 1982, and later that month, he and 
his wife underwent marital counseling.  
In December 1983, he was seen at a 
community mental health clinic, 
apparently after having been referred to 
rule out mixed personality disorder with 
adjustment reaction.  The veteran 
complained of interrupted sleep, poor 
appetite, feelings of anger, guilt, and 
tension.  He reported that his mother had 
died earlier in the year, and he felt he 
had not done enough for her.  Following 
an examination, the veteran was assessed 
as having adjustment disorder with mixed 
emotional features.  The veteran was 
advised to complete relaxation training 
and additional marital counseling.  The 
veteran was again seen in June 1984 in an 
outpatient setting for complaints of 
insomnia and restlessness.  A September 
1984 separation examination report 
indicates that psychiatric examination 
was normal.  

(2)  A VA Form 21-526, filed in August 
1985, on which the veteran sought service 
connection for a nervous condition.

(3)  A December 1985 written statement, 
in which the veteran indicated that he 
had been treated for nerves in service.

(4)  The report of a December 1985 VA 
psychiatric examination, which reflected 
that the veteran's complaints of 
moderately severe anxiety and tension, 
along with crying, depression, and verbal 
aggressiveness.  These symptoms had 
reportedly been particularly acute for 
the prior two years, after the veteran 
learned of his mother's death.  Following 
the examination, he was diagnosed as 
having chronic generalized anxiety 
disorder.  

Subsequent to the June 1986 rating decision, the following 
evidence was associated with the claims file:

(5)  An August 1987 written statement, in 
which the veteran asserted that he had 
been treated for two months in service 
for nerves.  

(6)  VA medical records reflecting 
outpatient treatment for psychiatric 
symptoms (including anxiety) between 
September 1987 and July 1992.

(7)  The transcript of a January 1989 
local hearing, in which the veteran 
essentially recounted how he had sought 
treatment in service for anxiety and how, 
after service, he continued to seek 
treatment and medication for this 
condition.  

(8)  Written statements dated in April 
1991, August 1991, May 1992, September 
1992, and October 1997, in which the 
veteran essentially reasserted that he 
was seeking service connection for his 
nervous condition and that he wanted his 
VA treatment records carefully reviewed.

(9)  An August 1991 written statement 
from the veteran's (then) representative, 
essentially restating some of the 
evidence in the service medical records 
concerning psychiatric treatment.  

(10)  An August 2002 VA psychiatric 
examination report, in which a VA 
physician concluded that the veteran 
currently had generalized anxiety 
disorder which was not related to any 
psychiatric symptoms during service.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

The veteran's claim to reopen (filed in April 1991) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations, 
which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to June 1986 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

To the extent that the veteran or his former representative 
have contended that he was treated in service for psychiatric 
symptoms, and/or that he has obtained - post service - 
psychiatric treatment and medication from VA (items 5, 7, 8, 
and 9), this evidence is not new.  These statements are 
essentially a repetition of the assertions made prior to the 
June 1986 rating decision (such as in the August 1985 VA Form 
21-526 and December 1985 written statement), and are 
therefore merely cumulative.  See Paller v. Principi, 3 Vet. 
App. 535, 538 (1992) (distinguishing corroborative evidence 
from cumulative evidence).  Moreover, where resolution of the 
issue turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Although the veteran has submitted medical records (item 6) 
which were not of record at the time of the June 1986 rating 
decision, these records are also cumulative.  This is because 
they merely reiterate what was already established by the 
December 1985 examination report: that the veteran has a 
psychiatric condition (namely generalized anxiety disorder).  

The August 2002 psychiatric examination report (item 10) is 
also cumulative to the extent that it reflects that the 
veteran has generalized anxiety disorder.  It is also 
redundant in that it expresses an opinion (there is nothing 
linking the veteran's current psychiatric disability to 
symptoms he sought treatment for in service) which 
essentially reiterates the state of evidence at the time of 
the final denial in June 1986 (i.e., there was no evidence of 
such a link then either).  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board finds that the evidence received subsequent to June 
1986 is not new and material and does not serve to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a) 
(2000).  


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for a psychiatric 
disability, the claim remains denied.


REMAND

The Board is REMANDING this claim for increased rating to the 
RO via the Appeals Management Center, in Washington, DC.  VA 
will notify you if further action is required on your part. 

In December 1996, the Board (in pertinent part) remanded the 
veteran's claim for increased rating for a back disability so 
that he could undergo examinations by a VA neurologist and 
orthopedist.  The examinations were to be conducted only in 
conjunction with the claims file and a separate copy of the 
remand being made available to the examiners.  

The veteran underwent a VA peripheral nerves examination in 
August 2002 and a VA spine examination in October 2002.  The 
peripheral nerves examiner noted that the veteran had a 
sensory neuropathy affecting his upper extremities, but he 
indicated this was of an unknown etiology.  This examination 
report is inadequate because (even assuming the examiner had 
the veteran's claims file; the report does not indicate 
either way) it is unclear what, if any, of the veteran's 
neuropathy is due to his service-connected back disability.  
The October 2002 VA spine examination was also inadequate, 
because the examiner specifically noted that he did not have 
the claims file and stated in the report that he was unable 
to provide certain information because the claims file was 
not available.  A remand by the CAVC or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  

New examinations are therefore necessary, as detailed below.  
Prior to the examinations, the RO should seek updated 
treatment records, and when readjudicating the claim for 
increased rating, the RO should consider recent revisions to 
the rating code pertaining to back disabilities.

Accordingly, the Board remands this claim to the RO for the 
following actions:

1.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, etc.) that have treated him for 
back symptoms since March 1997 (the last 
time VA records were formally obtained by 
the RO).  Provide him with release forms 
and ask him to sign and return a copy for 
each health care provider identified, and 
for whose treatment records are not 
already contained within the claims file.  
When the veteran responds, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, inform the veteran of 
the records that could not be obtained, 
including what efforts were made to 
obtain them.  Also, inform the veteran 
that adjudication of his claim will 
continue without these records unless he 
is able to submit them.  Allow an 
appropriate period for response.

2.  Thereafter, schedule the veteran for 
new VA orthopedic and neurological 
examinations.  The claims folder and must 
be made available to the examiners.  All 
indicated testing must be conducted.  The 
examiners should record pertinent 
complaints, symptoms, and clinical 
findings, including active and passive 
range of motion, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  In 
regard to spinal motion, the examiners 
should report motion in degrees of arc 
and state what the normal range of 
dorsolumbar motion is based on accepted 
standards.  It is requested that the 
examiners also provide explicit responses 
to the following questions:
 
(a)  Is there impairment to joint 
structures, muscles and nerves of 
the dorsolumbar spine?

(b) Does the service-connected 
disability cause weakened movement, 
excess fatigability, and 
incoordination, and if so, can the 
examiner(s) comment on the impact of 
these manifestations on the ability 
of the appellant to perform average 
employment in a civil occupation? If 
the severity of these manifestations 
cannot be quantified, please so 
indicate.

(c)  With respect to any subjective 
complaints of pain, is the pain 
visibly manifested on movement of 
the joints?  Please comment as to 
whether there is any muscle atrophy 
attributable to the service-
connected disability, the presence 
and degree of or absence of changes 
and condition of the skin indicative 
of disuse due to the service-
connected disability, and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d)  Please comment upon whether or 
not there are any other medical or 
other problems that have an impact 
on the functional capacity affected 
by the service-connected disability, 
and, if such overlap exists, the 
degree to which any nonservice-
connected problem creates functional 
impairment that may be dissociated 
from the impairment caused by the 
service-connected disability.  If 
the functional impairment created by 
the nonservice-connected problem 
cannot be dissociated, please so 
indicate.

3.  Review the examination reports upon 
receipt to ensure adequacy.  If either is 
inadequate for any reason or if an 
examiner did not answer all questions 
specifically and completely, return it 
for revision.

4.  Review the claims file and ensure 
that any remaining notification and 
development requirements are fully 
satisfied.  

5.  Thereafter, re-adjudicate the claim 
for increased rating.  If it remains 
denied, provide the veteran and any 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, including a summary 
of the evidence and analysis in light of 
all pertinent legal authority (including 
the recently revised criteria governing 
the evaluation of back disabilities).  
Allow an appropriate period of time for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



